        Case 2:21-cv-00348-JAM-DB Document 11 Filed 04/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11 ERNESTO CALICA,                       )                Case No. 2:21-cv-00348-JAM-DB
                                         )
12             Plaintiff,                )                ORDER GRANTING STIPULATION TO
                                         )                DISMISS DEFENDANT TESLA
13         vs.                           )                MOTORS, INC. LONG TERM
                                         )                DISABILITY INSURANCE PLAN
14   THE PRUDENTIAL INSURANCE COMPANY )
     OF AMERICA; and, TESLA MOTORS, INC. )
15   LONG TERM DISABILITY INSURANCE      )
     PLAN,                               )
16                                       )
               Defendants.               )
17                                       )

18
                Based upon the stipulation of the Parties, IT IS HEREBY ORDERED that defendant TESLA
19
     MOTORS, INC. LONG TERM DISABILITY INSURANCE PLAN (the “plan”) is dismissed from
20
     this action without prejudice, with the Parties to bear their own attorneys’ fees and costs directly
21
     related to the instant Stipulation to Dismiss the plan and the dismissal of the plan. The Prudential
22
     Insurance Company of America shall remain the only named Defendant in this action.
23
                IT IS SO ORDERED.
24

25
     DATED: April 8, 2021                             /s/ John A. Mendez
26                                                    THE HONORABLE JOHN A. MENDEZ
27                                                    UNITED STATES DISTRICT COURT JUDGE

28
                                                      1                     Case No. 2:21-cv-00348-JAM-DB
                                                                ORDER GRANTING STIPULATION TO DISMISS
                                                                    DEFENDANT TESLA MOTORS, INC. LTD
                                                                                        INSURANCE PLAN
     176513.1
